signiticant index no department of the treasury internal_revenue_service washington d c apr sf hh pul tax exempt and government entities in re dear this letter constitutes notice that our ruling letter dated date which granted a conditional waiver of the minimum_funding_standard for the above-named pension_plan for the plan_year beginning date is hereby modified to replace conditions and of that letter with the new conditions stated below pursuant to our ruling letter of date the waiver for the plan_year beginning date was granted subject_to the following conditions the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payments for the plan years beginning date and of the plan for the plan_year beginning date by date in addition to the waiver amortization payment for the plan_year beginning date the company will make a dollar_figure contribution to the plan by date to be credited to the plan_year beginning date in your letter dated date you requested that the date deadline in condition above be extended you indicated that the ‘waiver amortization payment for the plan_year beginning date along with the contribution was processed and sent days late in an effort to meet condition above because these amounts were not paid to the plan until date they must be credited to the plan_year beginning date rather than the plan_year beginning date thus there is an accumulated_funding_deficiency for the plan_year beginning date since the waiver amortization payment for the plan_year beginning date was not made in a timely manner pursuant to your request the above conditions are hereby replaced by the following conditions condition is unchanged which you have agreed to the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payments for the plan years beginning date and of the plan for the plan_year beginning date by date in addition to the waiver amortization payment for the plan_year beginning date the company will make a dollar_figure contribution to the plan by date to be credited to the plan_year beginning date by date the company will pay the excise_tax due approximately dollar_figure under sec_4971 a resulting from the accumulated_funding_deficiency in the funding_standard_account for the plan_year beginning date copies of form_5330 return of excise_taxes related to employee benefit plans have been enclosed for your convenience we have sent a copy of this letter to the lf you have any questions concerning this matter please contact sincerely waton d bppend martin l pippins manager employee_plans actuarial group
